Same Case — On a Re-heaking.
Land, J.
In this case, on the authority of Art. 2679 of the Civil Code, we held, that the lessor’s right of privilege for the payment of rent on the movable effects of the lessee, was extinguished by the removal and sale of the effects for a valuable consideration, although fifteen days be*351tween the removal by the lessee and the seizure by the lessor had not expired.
This article of the Civil Code reads as follows: “In the exercise of this right, the lessor may seize the objects which are subject to it, before the lessee takes them away, or within fifteen days after they are taken away, if they continue to be the property of the lessee, and can be identified. ”
The plaintiff’s counsel, in his application for a re-hearing, has called our attention to article 288 of the Code of Practice, and insists that it conflicts with article 2679 of the Civil Code, and that the latter article is repealed by it.
Art. 288 of the Code of Practice is as follows:
“The lessor may seize, even in the hands of a third person, such furniture as was in the house leased, if the same has been removed by the lessee, provided he declare on oath that the same has been removed, without his consent, within fifteen days previous to his suit being brought. ”
These articles of the Codes are in pari materia, or upon the same subject matter, and must be construed with reference to each other. If they are wholly repugnant to and inconsistent 'with each other, article 288 of the Code of Practice must be recognized as the law of the case, for by the statute adopting the Code of Practice, it is provided, that whenever its provisions are contrary or repugnant to those of the Civil Code, the latter shall be considered as repealed. Flowers v. Griffith, 6 N. S. 93. But when laws in pari materia are to be interpreted, that construction is to be preferred which will give effect to all their provisions, for the reason that the law does not favor repeals by implication. Succession of Hébert, 5 Annual, 122.
The only question therefore for our determination is, whether the provisions contained in these articles of the Codes are inconsistent and irreconcilable with each other. There is no necessary inconsistency or repugnancy between them; for the provisions of article 288 of the Code of Practice may be incorporated into article 2679 of the Civil Code, and be consistent and harmonious with the provisions of the latter article. And if incorporated, would read as follows:
“In the exercise of this right, the lessor may seize the objects which are subject to it, before the lessee takes them away, or within fifteen days after they are taken away, if they continue to be the property.of the lessee, and can be identified.” “The lessor may seize, even in the hands of a third person, such furniture as was in the house leased, if the same has been removed by the lessee, provided he declare on oath that the same has been removed, without his consent, within fifteen days previous to his suit being brought.”
■And if thus incorporated, the general term “ third person” would apply to depositaries, bailees, pledgees, and all other persons except purchasers of- the effects removed by the lessee, and force and effect would be given to all the provisions of both articles — which could not be done if they were repugnant to and inconsistent with each other; for repugnant laws cannot co-exist and be executed without a disregard of both reason and justice.
The above construction of these articles is in harmony with the policy and doctrine of our laws in relation to the sale or transfer of personal effects, and the release and extinguishment of privileges on the same; *352and is in pursuance of a well settled rule of interpretation, which, is, “when laws in pari materia are to be interpreted, that construction is to be preferred which will give effect to all their provisions. ”
It is, therefore, ordered, adjudged and decreed, that our judgment heretofore pronounced in this case, remain undisturbed.
Vookhtes, <7., absent.